DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 16 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah (US 2019/0101224).
Regarding Claim 1:
Shah teaches a fluid control valve (104) comprising: a housing (101) having a fluid passage through which a liquid working fluid flows; a valve element 
	Regarding Claim 2:
Shah teaches the relief valve mechanism includes a biasing member (106) urging the valve element in a direction opposite to a direction in which the valve element moves toward the valve open state, and the biasing member is configured to allow the working fluid to flow through the fluid passage when the fluid pressure exceeds the predetermined pressure in the valve closed state.
	Regarding Claim 3:
Shah teaches a support member (112) integrally supports the valve element and the biasing member such that the valve element is movable in the axial direction.
	Regarding Claim 4:
Shah teaches the plunger is in contact with the support member while moving in the axial direction (Fig 1A).
	Regarding Claim 5:

	Regarding Claim 6:
Shah teaches the valve element is formed of an elastically deformable material (paragraph 0026), the biasing member urges the valve element in the axial direction, and the valve element and the biasing member are configured such that a displacement of the plunger in the axial direction due to deformation of the biasing member is larger than a displacement of the plunger due to deformation of the valve element during a valve closing process from contact between the valve element and a valve seat (309) to a completion of valve closing through elastic deformation of the valve element without fluid pressure applied to the valve element.
	Regarding Claim 7:
Shah teaches the relief valve mechanism includes a relief passage (304) through which the working fluid flows in the valve closed state, and an auxiliary valve (300) that closes the relief passage, and the auxiliary valve is pushed and opens the relief passage by the fluid pressure and allows the working fluid to flow through the fluid passage when the fluid pressure exceeds the predetermined pressure in the valve closed state.
	Regarding Claim 8:
Shah teaches the auxiliary valve is elastically deformed by the fluid pressure to open the relief passage (via compression of spring and valve movement along rubber seat).
Regarding Claim 9:
Shah teaches a support member having a valve support (113) that supports the valve element on an upstream side of the valve support and supports the auxiliary valve downstream of the valve element, wherein the plunger is in contact with the support member while moving in the axial direction, and the relief passage extends through the valve element and the valve support.
	Regarding Claim 10:
Shah teaches the valve element, the support member, the auxiliary valve, and the plunger are positioned to overlap each other in a flow direction of the working fluid (Figs 1 and 1A).
	Regarding Claims 11 - 14:
Shah teaches the plunger and a yoke (90) have parallel portions facing and extending along each other in cross-section to form a magnetic path through which magnetic flux passes between the plunger and the yoke, the fluid control valve further comprising a support member (113) integrally supports the valve element and the biasing member such that the valve element is movable in the axial direction, wherein in the valve closed state in which the valve element and a valve seat (309) are in contact with each other, the parallel portion of the plunger is in contact with the parallel portion of the yoke or in vicinity of the parallel portion of the yoke so as to form the magnetic path, and the plunger is in contact with the support member in the axial direction.
	Regarding Claim 15:
Shah teaches a fluid control valve (104) comprising: a housing (101) having a fluid passage through which a liquid working fluid flows; a valve element (309) provided inside the housing and configured to be switched between a valve open state in which the valve element is placed to open the fluid passage and a valve closed state in which the valve element is placed to close the fluid passage; a plunger (120) provided inside the housing and moved in an axial direction to displace the valve element; a coil (103) provided inside the housing and energized to generate a magnetic force that moves the plunger in the axial direction toward the valve closed state; and a relief spring (106) compressed to exert a biasing force in the valve closed state to bias the valve element in the axial direction to keep the valve closed state, the relief spring being further compressible without moving the plunger in the valve closed state, the biasing force being preset lower than a predetermined pressure such that the relief spring is further compressed to allow the working fluid to flow through the fluid passage without moving the plunger in the axial direction when a fluid pressure of the working fluid exceeds the predetermined pressure in the valve closed state (paragraph 0021).
	Regarding Claim 16:
Shah teaches a fluid control valve (104) comprising: a housing (101) having a fluid passage through which a liquid working fluid flows; a valve element (309) provided inside the housing and configured to be switched between a valve open state in which the valve element is placed to open the fluid passage and a valve closed state in which the valve element is placed to close the fluid passage; a plunger (110) provided inside the housing and moved in an axial direction to displace the valve element; a coil (103) provided inside the housing and energized to generate a magnetic force that moves the plunger in the axial direction toward the valve closed state; a relief passage (304) through which the working fluid flows in the valve closed state; and an auxiliary valve (300) that opens or closes the relief passage in the valve closed state, wherein the auxiliary valve is pushed and opens the relief passage by the fluid pressure and allows the working fluid to flow through the fluid passage when the fluid pressure exceeds the predetermined pressure in the valve closed state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747